Citation Nr: 9933221	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  97-15 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating for patellofemoral syndrome of the 
right knee in excess of the noncompensable level from October 
1, 1996 to March 2, 1997, and in excess of 10 percent 
subsequent to March 3, 1997.


ATTORNEY FOR THE BOARD

C. M. Cote, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1993 to September 1996.

This matter comes to the Board of Veteran's Appeals (Board) 
from a February 1997 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO), in which the RO 
granted service connection for the patellofemoral syndrome 
with a noncompensable rating.  The grant of service 
connection and the noncompensable evaluation were effective 
October 1, 1996.

During the pendency of the appeal, the RO increased the 
disability rating for patellofemoral syndrome of the right 
knee from 0 to 10 percent effective March 3, 1997.  The RO 
also increased the disability rating for the left knee from 0 
to 10 percent effective March 3, 1997.  

The Board notes that in his February 1997 notice of 
disagreement, the veteran initiated an appeal of the rating 
assigned to patellofemoral syndrome of the right knee.  As 
the veteran has not initiated an appeal with respect to the 
claimed patellofemoral syndrome of the left knee, the issue 
of the propriety of that rating is not currently before the 
Board.  38 C.F.R. § 20.201; see also Grantham v. Brown, 114 F 
.3d 1156 (1997).


REMAND

The veteran's claim is well grounded.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A veteran's 
assertion that the disability has worsened serves to render 
the claim well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  In the instant case the veteran is technically 
not seeking an increased rating, since his appeal arises from 
the original assignment of a disability rating.  However, 
when a veteran is awarded service connection for a disability 
and subsequently appeals the initial assignment of a rating 
for that disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. §  5107(a); 
38 C.F.R. §  3.103(a) (1999).  The United States Court of 
Veterans' Appeals (Court) has held that the duty to assist 
the veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which the veteran has referred and obtaining 
adequate VA examination; the Court has also stated that the 
Board must make a determination as to the adequacy of the 
record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).

The veteran underwent a VA medical examination in November 
1996.  A musculoskeletal evaluation was made and X-rays were 
taken.  Progressive multiple joint pain was diagnosed.  

Although the examiner recorded severe knee pain, and 
limitation of motion, it is unclear whether the examiner 
considered the veteran's service medical records or reviewed 
X-examinations conducted in conjunction with the examination.  
Although the veteran's disability is currently evaluated 
under the provisions of 38 C.F.R. § 4.71a; Diagnostic Code 
5257, which contemplates evaluations based on subluxation or 
lateral instability, the examiner did not report whether 
there was lateral instability or subluxation.  VA regulations 
provide that where "diagnosis is not supported by the 
findings on the examination report or if the report does not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes." 38 C.F.R. § 4.2 (1996); see 38 C.F.R. § 19.9 
(1996).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993)
A VA outpatient report dated in January 1997 indicated that 
the veteran's condition was worsening and recorded 
degenerative changes in the right knee.  The veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Board finds in this instance that not enough information 
has been provided to make an informed appellate decision.  
Accordingly, this case must be REMANDED to the RO for the 
following:

1.  The RO should request that the 
veteran furnish information as to any 
treatment he has received for his right 
knee disability since service.  The RO 
should then take all necessary steps to 
obtain any of those records not currently 
in the claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of the symptoms of 
the patellofemoral syndrome of the right 
knee.  The claims file should be reviewed 
by the VA examiner prior to completion of 
the examination, and the examiner should 
note in writing such review.  The 
examiner should conduct a thorough 
orthopedic examination of the right knee 
and provide a diagnosis of any pathology 
found.  In examining the right knee, the 
examiner should document any limitation 
of motion, including any specific 
limitation of motion due to pain, 
expressed in terms of full extension 
being zero degrees.  The examiner should 
also describe any subluxation or 
instability, crepitance or locking.  The 
examination should include any tests or 
studies deemed necessary for an accurate 
assessment.

The examiner should also describe any 
functional loss pertaining to the knees, 
including the inability to perform normal 
working movement of the joints with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should also be asked to evaluate 
any functional loss due to pain or 
weakness, and to document all objective 
evidence of those symptoms.  In addition, 
the examiner should provide an opinion on 
the degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use and not limit 
his or her evaluation of disability to a 
point in time when the symptoms may be 
quiescent.  The examiner should also be 
asked to provide an opinion on whether 
the veteran's complaints of pain and any 
demonstrated limitation of motion are 
supported by objective evidence of knee 
pathology.  The examiner should provide 
the complete rationale for all opinions 
given.

3.  The veteran should be given adequate 
notice of this examination, which 
includes advising him of the consequences 
of the failure to report under 38 C.F.R. 
§ 3.655 (1999).  If he fails to appear 
for the examination, this fact should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

4.  After the requested development has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective action at once. 

5.  The RO should then again consider the 
issue on appeal and readjudicate the 
issue with consideration of the 
applicability of "staged" ratings.  If 
the decision is unfavorable, the veteran 
should be furnished an appropriate 
supplemental statement of the case and 
given a reasonable opportunity to 
respond.

The case should then be returned to the Board for further 
appellate consideration.

No action on the part of the veteran is required until he 
receives further notice.  The Board intimates no opinion, 
either favorable or unfavorable, as to the ultimate 
disposition of the issue on appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

